Citation Nr: 1110453	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-33 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a headache disability, to include as secondary to a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In July 2010, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability first manifested after his separation from service and is unrelated to his service or to any incident therein.

2.  The Veteran's headache disability first manifested after his separation from service and is unrelated to his service or any incident therein.  


CONCLUSIONS OF LAW

1.  The Veteran's current cervical spine disability was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran's current headache disability was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2010).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends, in written statements and in testimony before the Board, that his current cervical spine disability is the result of multiple motorcycle accidents in service, and therefore, he is entitled to service connection.  The Veteran also contends that he is entitled to service connection for headaches secondary to his cervical spine disability.  He asserts that during his last year of active duty, he was taking over the counter pain relievers for headaches and a stiff neck, and that those symptoms continued post service.  He has alternatively asserted that he began experiencing headaches associated with neck stiffness after service.  In support of the Veteran's claim, his ex-wife has also provided a statement indicating her belief that the Veteran's current disabilities are related to an in-service motorcycle accident and her recollection that the Veteran began having problems with headaches and neck stiffness while he was on active duty. 

Service medical records are negative for complaints or clinical findings related to the cervical spine or neck.  They do show a history of motorcycle accidents during service.  In September 1993, the Veteran was involved in a motorcycle accident, as a result of which he sustained injury to his left ankle and left hip.  He was helmeted at the time of the accident and he denied neck, back, and head pain.  In April 1994, the Veteran was involved in a motorcross accident during which he sustained a comminuted left midclavicular fracture.  He was helmeted and going approximately 10 miles per hour at the time of the accident.  He denied loss of consciousness and neck pain.  On physical examination, there was no paraspinal tenderness of the neck or cervical spine.  Thereafter, the Veteran was involved in a motorcycle accident in January 1995, as a result of which he sustained injury to his lower back.  He complained of stiffness and sharp pain radiating into his left leg, but denied numbness and tingling of the extremities.  Lower back spasms status post motor vehicle accident was assessed.  Service medical records also show the Veteran was treated for injuries sustained to his right hand as a result of a March 1998 motorcycle accident.  He also was diagnosed with a right knee contusion and left ankle sprain at that time.  

With respect to headaches, an undated service medical record shows that the Veteran sought treatment for headaches and dizziness sometime between July 1990 and July 1991, based on the Veteran's noted age at the time of treatment.  He also complained of chills, body aches, diarrhea, and abdominal cramps.  He was prescribed Tylenol and Pepto Bismal.  In July 1991, the Veteran complained of occasional headaches during a routine eye examination.  He was diagnosed with compound myopic astigmatism and given a prescription for his eyesight.  In April 1992, the Veteran complained of intermittent frontal headaches and was diagnosed with a tension headache.  A few days later, he complained of a headache in conjunction with a cold and was diagnosed with an upper respiratory infection. 

On a May 1999 report of medical assessment, the Veteran reported a history of three motorcycle accidents.  He did not report injury or symptoms related to his back or neck, or headaches.  During his June 1999 separation examination, the Veteran reported a history of swollen and painful knees and ankles as a result of motorcycle accidents.  He did not report neck, shoulder, or back pain, nor did he report a history of headaches.  Physical examination of the head, neck, and spine at that time was normal.

A review of post service VA treatment records reveals that the Veteran was first seen at VA in March 2001 for an unrelated medical issue.  At that time, he reported a history of a right hand disability related to a motorcycle accident.  He did not complain of head, neck, or back problems.  On physical examination, his neck was supple, carotids were +2/4 bilaterally, and there were no bruits.  The Veteran was in no apparent distress and was noted to be healthy.  The Veteran was seen again at VA in March 2002.  At that time he was noted to have a fairly unremarkable medical history.  A right hand injury sustained during a March 1998 motorcycle accident was noted, but past medical history was otherwise negative.  On physical examination of the head and neck, there was no jugular venous distension, no carotid bruits, and the neck was noted to have good range of motion.  Physical examination of the extremities was also normal.  The physician noted a wellness examination without problems being found.

A review of private records reveals that the Veteran first sought treatment for neck and shoulder problems in July 2001.  At that time, he presented for chiropractic treatment with complaints of stiffness and popping in the neck, and sore spots and loss of strength in the left shoulder.  He denied migraine headaches.  He indicated that he had not seen another doctor for his symptoms and he did not have chronic health problems.  He reported a history of traumatic injury in 1998 as a result of a motorcycle accident.  The Veteran reported an onset of symptoms two days prior to the appointment.  He woke up the Thursday morning prior with stiffness in his neck that progressively worsened throughout the day.  His shoulder started hurting at about the same time.  He reported no prior trouble in either location.  Upon examination, the Veteran exhibited very restricted range of motion in the cervical spine and normal range of motion in the shoulder.  There was objective evidence of muscle spasm in the neck down to the upper back and the Veteran was very tender to palpation throughout.  The chiropractor noted International Classification of Diseases (ICD) diagnoses of 739.1, 728.85, 739.2, and 723.1.  Although the meaning of the numbers is not specified in the treatment record, the Board notes that "739.1" corresponds to the ICD code for nonallopathic lesions, not elsewhere classified, of the cervical region; "728.85" corresponds to the ICD code for spasm of muscle; "739.2" corresponds to the ICD code for nonallopathic lesions, not elsewhere classified, of the thoracic region; and, "723.1" corresponds to the ICD code for cervicalgia, or neck pain.  (http://www.wolfbane.com/icd/icd9h.htm, last accessed March 10, 2011).

Thereafter, the Veteran was treated again in July 2001, and improvement was noted.  He was not seen again until July 2006, at which time he presented with complaints of neck stiffness and mild headaches.  Muscle spasm with tenderness in the neck was noted, and cervical nonallopathic lesion, muscle spasm, and cervicalgia were diagnosed.  The Veteran was seen again a few days later and was noted to have better mobility, as evidenced by normal range of motion, and less tightness and soreness throughout the neck.  He reported a bad headache which lasted for one day but was now resolved.  The diagnoses remained the same, and improvement was noted.

In a March 2007, the Veteran sought private chiropractic treatment from a different provider.  He complained of neck pain, thoracic spine pain, and low back pain.  X-rays of the cervical spine revealed no evidence of recent fracture or dislocation, and an unremarkable lower cervical spine.  However, there was moderate/significant reversal of normal cervical lordosis with apex at C4-C5, with disk spaces well maintained throughout except at C5-C6 which had mild/moderate degenerative changes.  There was also mild/moderate spurring of the anterior/inferior vertebral body of C5 and the anterior/superior vertebral body of C6.  Prevertebral soft tissues were unremarkable.  An anterior-posterior open mouth X-ray showed mild decreased joint space laterally with mild degenerative changes in C1 lateral masses.  The private chiropractor interpreted the Veteran to have mild/moderate advanced degenerative changes in the cervical spine and reversal of normal cervical lordosis.  The chiropractor indicated that those injuries correlated with the Veteran's previous motorcycle injuries in 1993 and 1998, and were chronic in nature.  The chiropractor added that the Veteran denied having any other trauma to the cervical spine since.  

In a June 2008 letter, the private chiropractor indicated treatment of the Veteran in March 2007, at which time he complained of a pulled muscle in his low back across his belt line, daily headaches, and neck pain.  The Veteran had reported ongoing low back pain for approximately two months, and neck pain that had been bothering him for a while but had worsened over the past few months.  The chiropractor wrote that the Veteran thought he had neck pain and headaches for years and that the only injuries that he had to his spine were motorcycle accidents in 1993 and 1998.  The chiropractor indicated that, upon clinical and radiological evaluation, the Veteran's injuries, advanced degenerative changes, and structural changes in the cervical spine correlated with his previous injuries and the mechanism of his accident.  In his professional opinion, the Veteran's headaches and neck pain were secondary to advanced degenerative changes and structural changes of the cervical spine secondary to his motorcycle accidents.  

The Veteran was afforded a VA examination in June 2008.  The VA examiner noted that the Veteran's service medical records showed involvement in three different motorcycle accidents, dated in March 1998, January 1995, and September 1993.  He noted that there were no complaints related to the cervical spine or headaches.  The Veteran stated that it was not until two or three years after he got out of the service that he started to experience cervical neck pain and sought chiropractic treatment.  He denied actually injuring his neck in the motorcycle accidents.  He was not treated for a neck condition or a headache condition at the time of the accidents.  His chief complaint regarding his neck was loss of range of motion and stiffness.  He reported stiffness down in the base of his neck that radiated up to the middle aspect of his neck.  His pain rated as a 0 to 1 at the best and a 6 to 7 at the worst.  The Veteran reported frequent treatment with a chiropractor and occasional use of over the counter pain relievers.  The Veteran denied any other history of trauma other than the motorcycle accidents in service.  

Upon physical examination, the Veteran's neck was unremarkable.  There was normal configuration.  There was no gross deformity, focalized tenderness, muscle spasm, or crepitus.  Range of motion testing revealed forward flexion from 0 to 45 degrees; extension from 0 to 40 degrees; left and right lateral flexion from 0 to 40 degrees; and left and right lateral rotation from 0 to 80 degrees.  There was no additional loss of motion or objective signs of pain after three repetitions.  The Veteran had normal muscle strength in the upper extremities and normal deep tendon reflexes.  An August 2008 X-ray revealed straightening of the cervical lordosis, mild/moderate narrowing at C5-6, and mild degenerative changes of the facet joints at all levels.  The examiner's impression was mild/moderate degenerative changes of the cervical spine.

The June 2008 VA examination also addressed the Veteran's headaches.  The Veteran reported that they also began about two or three years after service and were always associated with the neck.  They usually started at the base of the neck and radiated up into the frontal area behind the eyes.  Chiropractic adjustments did seem to resolve the headaches, and the Veteran also used over the counter medications.  He did not report any other headaches that were not associated with neck stiffness.  He rated his headaches as 0 to 1 at best and 6 at worst.  If he experienced a bad headache, he would lie down in a dark room and take over the counter medication.  On examination, cranial nerves 2-12 were tested and intact and deep tendon reflexes were 2+, equal and symmetric.  Romberg's test was negative.  The examiner diagnosed tension headache associated with mild degenerative changes of the neck.

Upon reviewing the Veteran's records, the examiner noted that the Veteran was seen at the VA in March 2001 and March 2002 without complaints of neck pain or headaches and had negative physical examinations.  The examiner noted various unrelated injuries sustained by the Veteran in service as a result of motorcycle accidents, but noted that there were no injuries or complaints related to the neck or cervical spine.  The examiner indicated that cervical spine X-rays taken in April 1994 were normal.  The examiner noted that the Veteran's separation examination was negative for neck symptomatology.  The examiner then referenced the private chiropractic records in the claims file.  The examiner noted that, although the Veteran was unquestionably involved in motorcycle accidents, there were no subjective symptoms of neck pain related to any of them.  Nor was the Veteran treated for any type of neck pain or headaches, and an April 1994 X-ray of the cervical spine routinely performed with motorcycle crashes was negative.  The Veteran's separation examination was negative and the Veteran reported that he was in good health at that time.  He was not seen for his neck until two years after service, and then not again until five years after that.  The examiner concluded that there was no objective evidence of a cervical injury or headache in service.  Therefore, based on the foregoing, the examiner opined that the Veteran's cervical degenerative changes and headaches were less likely as not a result of the Veteran's in-service motorcycle accidents.  

Thereafter, the Veteran sought another VA opinion in February 2009.  He was seen in ambulatory care by his primary care physician.  He reported chronic neck pain and related his history of a motorcycle accident and history of chiropractic treatment.  He discussed the curvature of his neck causing problems and reported that he did not initially have neck pain at the time of the accident.  The Veteran also reported intermittent headaches that were minor and stemmed from the neck, and occasional fairly significant headaches that would resolve with aspirin and lying down.  Objective examination revealed no bruits or adenopathy.  The physician assessed chronic neck pain and history of previous motorcycle accident.  The physician noted that an August 2008 X-ray showed straightening of the normal cervical lordosis and some degenerative changes.  The physician indicated that, in her opinion, a straightening of the curvature of the spine was not something that would happen overnight and so pain may not have developed until a period of time had passed after the actual trauma.  Therefore, it certainly could be related to the previous motorcycle accident.  However, the physician felt that an opinion from neurology was appropriate and referred the Veteran to the neurology clinic.  

The Veteran was seen by a VA neurologist in March 2009.  On examination, the Veteran's neck was supple without stiffness and there were no carotid bruits.  Muscle strength and muscle tone were normal, as was sensation to light touch, pinprick, and vibration throughout.  The neurologist reviewed the Veteran's cervical spine x-ray and indicated that it did not show significant abnormalities.  The neurologist assessed neck stiffness with intermittent mild pain.  The neurologist reported no clear etiology, but stated that it was less likely to be related to the accident because of its unusual course, developing two years later.  The neurologist indicated that it may be caused by arthritis or facet arthropathy.  The neurologist recommended magnetic resonance imaging (MRI) of the cervical spine without contrast, and doubted that a computed tomography scan of the cervical spine would be sensitive enough to pick up the subtle abnormalities in the Veteran's situation.  The neurologist also recommended stretch exercises if the MRI was unremarkable; a nerve conduction study if symptoms worsened; muscle relaxants if more profound symptoms developed; and, clinical follow-up on an as-needed basis if the MRI was unremarkable.


Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place less probative value on the February 2009 VA medical opinion and the June 2008 private medical opinion.  While the February 2009 VA physician related the Veteran's cervical spine disability to his active service, the Board finds that opinion to be speculative in that the physician stated that the Veteran's cervical spine disability certainly could be related to a previous motorcycle accident.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's opinion that Veteran's time as a prisoner of war could have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder may or may not exist or may or may not be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  

With regard to the June 2008 private medical opinion, the Board finds that it is not supported by adequate rationale.  The opinion lacks explanation or elaboration associated with the chiropractor's conclusion that the Veteran's degenerative and structural changes correlated with his previous injuries and mechanism of his accident.  Indeed, there is no indication that the chiropractor reviewed the Veteran's service medical records or had any knowledge or familiarity with the injuries sustained by the Veteran as a result of motorcycle accidents in service.  Therefore, the previous injuries to which the chiropractor correlates the Veteran's current disability are unclear.  It appears that the opinion is based on the Veteran's reported history of trauma to his spine sustained during motorcycle accidents in service, which is not factually predicated in the record.  If the examiner does not provide a rationale for the opinion, this weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Board assigns greater weight to the June 2008 and March 2009 VA opinions finding that the Veteran's current cervical spine disability is not related to his motorcycle accidents during his period of active service.  In placing greater weight on the June 2008 opinion in particular, the Board notes that the examiner provided thorough rationale for the opinion.  In forming the opinion, the June 2008 examiner found that there was no objective or subjective evidence of complaints, symptoms, or injury related to the cervical spine in connection with the in-service motorcycle accidents, nor were there complaints of headaches associated with the motorcycle accidents.  The examiner further found that there were no complaints related to the neck or headaches during post-service VA treatment in March 2001 and March 2002.  Regarding the March 2009 opinion, the examiner found that the Veteran's cervical spine disability was not due to his in-service motorcycle accident based on his clinical expertise and experience as a neurologist and the fact that the Veteran did not develop symptoms until two years after the accident.  Among the factors for assessing the probative value of a medical opinion is the thoroughness and detail of the physician's opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board accordingly finds the June 2008 and March 2009 VA medical opinions to be the most probative and persuasive as to whether the Veteran's cervical spine disability is related to service because those opinions were based on adequate rationales, review of the record, and examination of the Veteran.  
  
Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the preponderance of the evidence is against a finding of a direct nexus between the Veteran's in-service motorcycle accidents and the Veteran's current cervical spine disability, and there is nothing in the service medical records to suggest that the Veteran's cervical spine condition is otherwise directly related to his military service.  The service medical records are negative for complaints or clinical findings related to the cervical spine and the Veteran's duties in service were in the personnel department and not indicative of physical labor.  In addition, arthritis of the neck (or any other neck disability) was not diagnosed within one year of separation, so presumptive service connection for a cervical spine disability is not warranted.  

The Board finds that the preponderance of the evidence is also against a finding that the Veteran's current headache disability is related to service on a direct basis, nor does the Veteran so contend.  The Veteran did not report a history of frequent or severe headaches at separation and clinical evaluation was normal at that time.  The only complaints of headaches in service occurred between 1990 and 1992 and were otherwise related to other conditions with the exception of a tension headache diagnosed in April 1992, over 10 years prior to the next complaint of a headache in the record.  Instead, the Veteran contends and the medical evidence shows that the Veteran's headaches are secondary to his cervical spine disability, which is not a service-connected disability.  Therefore, service connection for a headache disability on a secondary basis is not warranted.  

The Board notes the contentions of the Veteran and his ex-wife that the Veteran's current cervical spine disability is related to his active service.  However, as laypersons, they are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his ex-wife are competent to give evidence about what they experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his ex-wife can testify to that which they are competent to observe, such as neck pain and headaches or complaints related to the same, but they are not competent to provide a medical diagnosis for any cervical spine or headache disability or to relate any cervical spine or headache disability medically to the Veteran's motorcycle accidents in service.  

The Veteran and his ex-wife have also provided lay evidence of manifestation of symptoms related to the neck and head during service and continuity of symptoms related to the neck after discharge.  However, the service medical records are negative for complaints related to the cervical spine, and the most recent in-service evidence of a headache complaint was in April 1992.  The first post-service evidence of the Veteran's cervical spine disability is in July 2001, approximately two years after his separation from service, and the first post-service evidence of a headache disability is in July 2006, nearly seven years after separation.  In view of the post-service period without treatment or complaints, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, when the Veteran first reported symptoms related to his neck in July 2001, he reported an onset of symptoms only a few days prior to that visit and denied prior problems with his neck.  He also denied migraine headaches at that time.  Those statements were made in furtherance of treatment, and not in connection with a claim for benefits, and, are therefore afforded significant probative weight.  In addition, the Veteran's claims of in-service manifestation and continuity of symptoms and the June 2008 private opinion are contradicted by the Veteran's statements to the June 2008 VA examiner that he did not experience neck pain in service or sustain injury to his neck during the in-service motorcycle accidents, and that his symptoms did not begin until years after service.

In sum, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's cervical spine disability is related to his active service.  Therefore, the Board concludes that the cervical spine disability was not incurred in or aggravated by service.  In addition, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current cervical spine disability and headache disability are related to his active service, to motorcycle accidents in service.  As the preponderance of the evidence is against the claims for service connection, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2008; a rating decision in September 2008; and a statement of the case in February 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for a cervical spine disability is denied. 

Service connection for a headache disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


